DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The Office Action is in response to the application filed 12/13/2019. 

Claim Objections
3.	Claim 1 is objected to because of the following informalities: there are two reference characters “(a)”. It is suggested that “(a) a particulate inorganic material,” be amended to “(b) a particulate inorganic material”. 
	Claims 1 – 14 and 17-19 are objected to because of the following informalities: the word “The” and “A” is missing from the preamble. Claim 1 should be amended to recite “A composite material”, claims 2 –14 should be amended to recite “The composite material”, claim 17 should be amended to recite “A process” and claims 18-19 should be amended to recite “The process”. 
Appropriate correction is required.

 
Claim Rejections - 35 USC § 112
4.	 The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



5.	Claims 2-6, 9-14, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
In the present instance, claim 2 recites the broad recitation “from 100 to 1,000 J/kg▫K”, and the claim also recites “200 to 900 J/kg▫K”, “300 to 800 J/ kg▫K”, and “400 to 600 J/ kg▫K” which are the narrower statements of the range/limitation. 
In the present instance, claim 3 recites the broad recitation “at least 10%”, and the claim also recites “at least 20%” and “at least 30%” which are the narrower statements of the range/limitation. 
In the present instance, claim 4 recites the broad recitation “from 5 to 100 µm”, and the claim also recites “10 to 80 µm”, “15 to 70 µm”, and “20 to 50 µm” which are the narrower statements of the range/limitation. 
In the present instance, claim 5 recites the broad recitation “of 10 to 70 µm”, and the claim also recites “20 to 60 µm”, “30 to 50 µm”, and “35 to 40 µm” which are the narrower statements of the range/limitation. 
In the present instance, claim 6 recites the broad recitation “of 10 to 20 µm”, and the claim also recites “2 to 15 µm”, “30 to 50 µm”, “3 to 12 µm” and “4 to 10 µm” which are the narrower statements of the range/limitation. 

In the present instance, claim 10 recites the broad recitation “1 to 20%” and the claim also recites “2 to 10%”, “3 to 7%”, and “3 to 4%” which are the narrower statements of the range/limitation. 
In the present instance, claim 11 recites the broad recitation “0.2 to 1.0 g/cm3” and the claim also recites “0.3 to 0.9 g/cm3”, “0.4 to 0.8 g/cm3” and “0.5 to 0.7 g/cm3” which are the narrower statements of the range/limitation. 
In the present instance, claim 14 recites the broad recitation “up to 99%” and the claim also recites “up to 95%”, “up to 90%”, “up to 85%” and “up to 70%” which are the narrower statements of the range/limitation. 
In the present instance, claim 17 recites the broad recitation “is comminuted” and the claim also recites “particularly by grinding” which is the narrower statement of the range/limitation. 
In the present instance, claim 18 recites the broad recitation “is extruded” and the claim also recites “particularly with a screw extruder” which is the narrower statement of the range/limitation. 
In the present instance, claim 20 recites the broad recitation “additive manufacturing method” and the claim also recites “particularly an additive layer manufacturing method” which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Additionally, Claim 1 recites the limitation “at least one thermoplastic polymer”. Claims 12-14 recite the limitation “the polymer”. The claims 12-14 are considered indefinite without the “at least 
	Claim 12 recites “wherein the polymer is a high-performance polymer”. The term “high performance-polymer” fails to particularly point out or distinctly claim the subject matter, as there is no definition provided for “high performance”. As such, the metes and bounds of “high performance” is unascertainable and it is unclear how to determine if a polymer is “high performance”. The claim is indefinite and is thereby rejected.

Claim Analysis

6.	Summary of Claim 1:
Composite material comprising 

(a) at least one thermoplastic polymer 

and (a) a particulate inorganic material,

wherein the composite material is particulate matter.

 
Claim Rejections - 35 USC § 102

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monsheimer et al. (US PG Pub 2007/0232753 A1) listed on the Information Disclosure Statement dated 2/17/2020.
Regarding claim 1, Monsheimer et al. teach a powder suitable for use in the production of a three-dimensional shaped article (Abstract), wherein the polymer particles are in the form of a powder, wherein the powder is mixed with a filler [0026], wherein the filler is an inorganic particle [0037], and wherein the polymer is a thermoplastic polymer [0046].
Regarding claims 4-5, Monsheimer et al. teach the powder produced has a median grain dimeter preferably from 5 to 100 µm [0059] thereby reading on the claimed range of 5 to 100 µm and mean particle size of 10 to 70 µm.
Regarding claim 6, Monsheimer et al. teach the filler particles are preferably smaller or approximately equal to the size of the particles of the polymer powder [0063], wherein the powder produced has a median grain dimeter preferably from 5 to 100 µm [0059] thereby reading on the claimed range of 1 to 20 µm.
Regarding claims 7-8, Monsheimer et al. teach the fillers are glass and particles such as glass beads and steel [0037].
Regarding claims 9-10, Monsheimer et al. teach the filler is present in amounts of up to 70% by volume (claim 13) thereby reading on the claimed range of up to 25% by weight and the amounts of 1 to 20% by weight as required by the instant claim.
Regarding claim 11, Monsheimer et al. teach the bulk density of the powder produced is from 300 to 700 g/l [0061] which converts to 0.3 g/cm3 to 0.7 g/cm3 thereby reading on the claimed range of from 0.2 to 1.0 g/cm3.

Regarding claim 14, Monsheimer et al. teach the polymer in an amount of at least 50% [0064] thereby reading on the claimed range of up to 99% by weight.
Regarding claim 20, Monsheimer et al. teach a three-dimensional shaped article formed by a process using layer by layer moldless production (Abstract) thereby reading on the additive manufacturing as required by the instant claim.

Claim Rejections - 35 USC § 102/103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Monsheimer et al. (US PG Pub 2007/0232753 A1) listed on the Information Disclosure Statement dated 2/17/2020.
Regarding claims 2-3, Monsheimer et al teach the composite material according to claim 1 as set forth above and incorporated herein by reference.
Monsheimer et al. are silent on the heat capacity of the particulate inorganic material and is further silent on the increase of heat capacity in the composite material. 
Monsheimer et al. teach the same fillers as required by the instant claims, including glass and particles such as glass beads and steel [0037]. The mechanical property of heat capacity is a function of .

10.	Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Monsheimer et al. (US PG Pub 2007/0232753 A1) listed on the Information Disclosure Statement dated 2/17/2020.
Regarding claims 17-18, Monsheimer et al. teach the process for preparing the powder wherein the process comprises kneading the thermoplastic polymer and the inorganic material at temperatures above the melting temperature of the polymer (Table 3) wherein the kneading is done in an extruder [0078].
Monsheimer et al. do not particularly teach the second process step comprising 
However, Monsheimer et al. teach the polymer component can be subjected to grinding [0049]. 
Case law has held that selection of any order of processing steps is prima facie obvious in absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330, CCPA 19460) and MPEP 2144.04. IV. As such, it would have been obvious to one of ordinary skill in the art to grind or further knead the powder formed in the process described in Table 3, thereby reading on the step (ii) as required by the instant claim.
	Regarding claim 19, Monsheimer et al. teach low temperature grinding [0049] thereby reading on cryogenic grinding as required by the instant claim.
	
	
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reese (US PG Pub 2016/0297935 A1), Filou et al. (US PG Pub 2013/0052453 A1), Leuterer et al. (US PG Pub 2009/0312454 A1), and Monsheimer et al. (UG PG Pub 2006/0134419 A1) all listed on the Information Disclosure Statement dated 2/17/2020. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763